DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 13-18, drawn to a high-concentration particle-containing film.
Group II, claims 19-20, drawn to a laminate that includes a film according to claim 13.
Group III, claim 21, drawn to a separator for a lithium ion secondary battery, which includes a film according to claim 13.
Group IV, claims 22 & 24, drawn to a method for producing a film according to claim 13.
Group V
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Groups II-V lack unity of invention because even though the inventions of these groups require the technical feature of the high-concentration particle-containing film of claim 13, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Iida (JP 2002284907 A) (as recited in the IDS dated 7/9/2021) (English machine translation provided herein).
Regarding claim 13, Iida discloses a high-concentration particle-containing film (machine translation; [0005]) comprising: a para-copolymerized aromatic polyamide obtained by copolymerization of para- phenylenediamine (machine translation; [0050]; paraphenylenediamine), a copolymerizing diamine (machine translation; [0050]; 3,4'-diaminodiphenyl ether) and para-terephthaloyl dichloride (machine translation; [0050]; terephthalic acid chloride), and particles (machine translation; [0050]; silicone resin fine particles), wherein the weight proportion of the copolymerizing diamine is 65 wt% of the entire diamine component (machine translation; [0050]; see table below) which is within the claimed range of  25 to 75 wt%, 
Component 
mol%
Molecular Weight (g/mol)
wt%
3,4'-diaminodiphenyl ether
50
200.24  
65
paraphenylenediamine
50
108.144
35




wherein the copolymerizing diamine is 3,4'-oxydiphenylenediamine diamine (machine translation; [0050]; 3,4'-diaminodiphenyl ether).
Iida further discloses wherein the particles are present in a range of 5 vol% or more and 55 vol% or less (machine translation; [0028]) which overlaps with the claimed range of 55 vol% or greater because when the volume ratio of the particles is less than 5% by volume, there is no effect of improving hygroscopicity, while when it exceeds 55% by volume, there arises a problem that it does not peel off from the support (machine translation; [0028]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select an amount of particles in Iida which overlaps with the claimed range because when the volume ratio of the particles is less than 5% by volume, there is no effect of improving hygroscopicity, while when it exceeds 55% by volume, there arises a problem that it does not peel off from the support and the skilled artisan would have a reasonable expectation of success in doing so.
Group II and Groups I & III-V lack unity of invention because even though the inventions of these groups require the technical feature of the laminate of claim 19, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Iida (JP 2002284907 A) (as recited in the IDS dated 7/9/2021) (English machine translation provided herein).
Regarding claim 13, Iida discloses a high-concentration particle-containing film (machine translation; [0005]) comprising: a para-copolymerized aromatic polyamide obtained by copolymerization of para- phenylenediamine (machine translation; [0050]; paraphenylenediamine), a copolymerizing diamine (machine translation; [0050]; 3,4'-diaminodiphenyl ether) and para-terephthaloyl dichloride (machine translation; [0050]; terephthalic acid chloride), and particles (machine translation; [0050]; silicone resin fine particles), wherein the weight proportion of the copolymerizing diamine is 65 wt% of the entire 
Component 
mol%
Molecular Weight (g/mol)
wt%
3,4'-diaminodiphenyl ether
50
200.24  
65
paraphenylenediamine
50
108.144
35




wherein the copolymerizing diamine is 3,4'-oxydiphenylenediamine diamine (machine translation; [0050]; 3,4'-diaminodiphenyl ether).
Iida further discloses wherein the particles are present in a range of 5 vol% or more and 55 vol% or less (machine translation; [0028]) which overlaps with the claimed range of 55 vol% or greater because when the volume ratio of the particles is less than 5% by volume, there is no effect of improving hygroscopicity, while when it exceeds 55% by volume, there arises a problem that it does not peel off from the support (machine translation; [0028]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select an amount of particles in Iida which overlaps with the claimed range because when the volume ratio of the particles is less than 5% by volume, there is no effect of improving hygroscopicity, while when it exceeds 55% by volume, there arises a problem that it does not peel off from the support and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 19, modified Ida discloses all the limitations of the film above and further discloses a laminate that includes the film and a substrate (machine translation; [0051], [0059]).
Group III and Groups I-II & IV-V lack unity of invention because even though the inventions of these groups require the technical feature of the high-concentration particle-, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Iida (JP 2002284907 A) (as recited in the IDS dated 7/9/2021) (English machine translation provided herein).
Regarding claim 13, Iida discloses a high-concentration particle-containing film (machine translation; [0005]) comprising: a para-copolymerized aromatic polyamide obtained by copolymerization of para- phenylenediamine (machine translation; [0050]; paraphenylenediamine), a copolymerizing diamine (machine translation; [0050]; 3,4'-diaminodiphenyl ether) and para-terephthaloyl dichloride (machine translation; [0050]; terephthalic acid chloride), and particles (machine translation; [0050]; silicone resin fine particles), wherein the weight proportion of the copolymerizing diamine is 65 wt% of the entire diamine component (machine translation; [0050]; see table below) which is within the claimed range of  25 to 75 wt%, 
Component 
mol%
Molecular Weight (g/mol)
wt%
3,4'-diaminodiphenyl ether
50
200.24  
65
paraphenylenediamine
50
108.144
35




wherein the copolymerizing diamine is 3,4'-oxydiphenylenediamine diamine (machine translation; [0050]; 3,4'-diaminodiphenyl ether).
Iida further discloses wherein the particles are present in a range of 5 vol% or more and 55 vol% or less (machine translation; [0028]) which overlaps with the claimed range of 55 vol% or greater because when the volume ratio of the particles is less than 5% by volume, there is no effect of improving hygroscopicity, while when it exceeds 55% by volume, there arises a problem that it does not peel off from the support (machine translation; [0028]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select an amount of particles in Iida which overlaps with the claimed range because when the volume ratio of the particles is less than 5% by volume, there is no effect of improving hygroscopicity, while when it exceeds 55% by volume, there arises a problem that it does not peel off from the support and the skilled artisan would have a reasonable expectation of success in doing so.
Group IV and Groups I-III & V lack unity of invention because even though the inventions of these groups require the technical feature of the method for producing a film of claim 22, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Iida (JP 2002284907 A) (as recited in the IDS dated 7/9/2021) (English machine translation provided herein).
Regarding claim 13, Iida discloses a high-concentration particle-containing film (machine translation; [0005]) comprising: a para-copolymerized aromatic polyamide obtained by copolymerization of para- phenylenediamine (machine translation; [0050]; paraphenylenediamine), a copolymerizing diamine (machine translation; [0050]; 3,4'-diaminodiphenyl ether) and para-terephthaloyl dichloride (machine translation; [0050]; terephthalic acid chloride), and particles (machine translation; [0050]; silicone resin fine particles), wherein the weight proportion of the copolymerizing diamine is 65 wt% of the entire diamine component (machine translation; [0050]; see table below) which is within the claimed range of  25 to 75 wt%, 
Component 
mol%
Molecular Weight (g/mol)
wt%
3,4'-diaminodiphenyl ether
50
200.24  
65
paraphenylenediamine
50
108.144
35





Iida further discloses wherein the particles are present in a range of 5 vol% or more and 55 vol% or less (machine translation; [0028]) which overlaps with the claimed range of 55 vol% or greater because when the volume ratio of the particles is less than 5% by volume, there is no effect of improving hygroscopicity, while when it exceeds 55% by volume, there arises a problem that it does not peel off from the support (machine translation; [0028]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select an amount of particles in Iida which overlaps with the claimed range because when the volume ratio of the particles is less than 5% by volume, there is no effect of improving hygroscopicity, while when it exceeds 55% by volume, there arises a problem that it does not peel off from the support and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 22, modified Iida discloses all the limitations of the film above and further discloses a method for producing a film wherein a treatment solution (machine translation; [0051]; membrane-forming stock solution) containing a para-copolymerized aromatic polyamide (machine translation; [0050]; copolymerization of paraphenylenediamine, 3,4'-diaminodiphenyl ether, and terephthalic acid chloride), particles (machine translation; [0050]) and an organic solvent (machine translation; [0051]; N- methylpyrrolidone), is applied onto a substrate to form a film (machine translation; [0051], [0059]).
Since modified Iida discloses a similar high-concentration particle-containing film with respect to the instant specification, a substantially identical method of manufacturing the high-concentration particle-containing film would be expected to include wherein the proportion of 
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the method of modified Iida to have the claimed proportion of particles because the high-concentration particle-containing film of modified Iida and the high-concentration particle-containing film of the instant specification are substantially identical in structure composition and the skilled artisan would have a reasonable expectation of success in doing so.
Group V and Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of the method for producing laminate of claim 23, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Iida (JP 2002284907 A) (as recited in the IDS dated 7/9/2021) (English machine translation provided herein).
Regarding claim 13, Iida discloses a high-concentration particle-containing film (machine translation; [0005]) comprising: a para-copolymerized aromatic polyamide obtained by copolymerization of para- phenylenediamine (machine translation; [0050]; paraphenylenediamine), a copolymerizing diamine (machine translation; [0050]; 3,4'-diaminodiphenyl ether) and para-terephthaloyl dichloride (machine translation; [0050]; terephthalic acid chloride), and particles (machine translation; [0050]; silicone resin fine particles), wherein the weight proportion of the copolymerizing diamine is 65 wt% of the entire 
Component 
mol%
Molecular Weight (g/mol)
wt%
3,4'-diaminodiphenyl ether
50
200.24  
65
paraphenylenediamine
50
108.144
35




wherein the copolymerizing diamine is 3,4'-oxydiphenylenediamine diamine (machine translation; [0050]; 3,4'-diaminodiphenyl ether).
Iida further discloses wherein the particles are present in a range of 5 vol% or more and 55 vol% or less (machine translation; [0028]) which overlaps with the claimed range of 55 vol% or greater because when the volume ratio of the particles is less than 5% by volume, there is no effect of improving hygroscopicity, while when it exceeds 55% by volume, there arises a problem that it does not peel off from the support (machine translation; [0028]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select an amount of particles in Iida which overlaps with the claimed range because when the volume ratio of the particles is less than 5% by volume, there is no effect of improving hygroscopicity, while when it exceeds 55% by volume, there arises a problem that it does not peel off from the support and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 19, modified Ida discloses all the limitations of the film above and further discloses a laminate that includes the film and a substrate (machine translation; [0051], [0059]).
Regarding claim 23, modified Iida discloses all the limitations of the laminate above and further discloses a method for producing a laminate wherein a treatment solution (machine 
Since modified Iida discloses a similar laminate with respect to the instant specification, a substantially identical method of manufacturing the laminate would be expected to include wherein the proportion of particles constituting the solid portion of the para-copolymerized aromatic polyamide and the particles in the treatment solution is 66 wt% or greater.
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the method of modified Iida to have the claimed proportion of particles because the laminate of modified Iida and the laminate of the instant specification are substantially identical in structure composition and the skilled artisan would have a reasonable expectation of success in doing so.
During a telephone conversation with Bruce Kramer (Reg. No. 33725) on 3/17/22 a provisional election was made with traverse to prosecute the invention of Group I, claims 13-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-25 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification
The use of the terms such as “TECHNORA” ([0069], [0070]), “QUARTRON” [0071], and “DENKA BLACK” [0075], a non-exhaustive list, which are trade names or marks used in commerce, has been noted in this application. These terms should be accompanied by the generic SM , or ® following each of the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Iida (JP 2002284907 A) (as recited in the IDS dated 7/9/2021) (English machine translation provided herein).
Regarding claim 13, Iida discloses a high-concentration particle-containing film (machine translation; [0005]) comprising: a para-copolymerized aromatic polyamide obtained by copolymerization of para- phenylenediamine (machine translation; [0050]; paraphenylenediamine), a copolymerizing diamine (machine translation; [0050]; 3,4'-diaminodiphenyl ether) and para-terephthaloyl dichloride (machine translation; [0050]; terephthalic acid chloride), and particles (machine translation; [0050]; silicone resin fine particles), wherein the weight proportion of the copolymerizing diamine is 65 wt% of the entire diamine component (machine translation; [0050]; see table below) which is within the claimed range of  25 to 75 wt%, 
Component 
mol%
Molecular Weight (g/mol)
wt%
3,4'-diaminodiphenyl ether
50
200.24  
65
paraphenylenediamine
50
108.144
35




wherein the copolymerizing diamine is 3,4'-oxydiphenylenediamine diamine (machine translation; [0050]; 3,4'-diaminodiphenyl ether).
Iida further discloses wherein the particles are present in a range of 5 vol% or more and 55 vol% or less (machine translation; [0028]) which overlaps with the claimed range of 55 vol% or greater because when the volume ratio of the particles is less than 5% by volume, there is no effect of improving hygroscopicity, while when it exceeds 55% by volume, there arises a problem that it does not peel off from the support (machine translation; [0028]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select an amount of particles in Iida which overlaps with the claimed range because when the volume ratio of the particles is less than 5% by volume, there is no effect of improving hygroscopicity, while when it exceeds 55% by volume, there arises a problem that it does not peel off from the support and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 14, modified Iida discloses all the limitations of the film above and further discloses wherein the particles are present in a range of 5 vol% or more and 55 vol% or less (machine translation; [0028]) which overlaps with the claimed range of 55 vol% to 98 vol% because when the volume ratio of the particles is less than 5% by volume, there is no effect of improving hygroscopicity, while when it exceeds 55% by volume, there arises a problem that it does not peel off from the support (machine translation; [0028]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select an amount of particles in modified Iida which overlaps with the claimed range because when the volume ratio of the particles is less than 5% by volume, there is no effect of improving hygroscopicity, while when it exceeds 55% by volume, there arises a problem that it does not peel off from the support and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 15, modified Iida discloses all the limitations of the film above and further discloses that the method for manufacturing the para-copolymerized aromatic polyamide comprises: copolymerizing para- phenylenediamine (machine translation; [0050]; paraphenylenediamine), 3,4'-oxydiphenylenediamine diamine (machine translation; [0050]; 3,4'-diaminodiphenyl ether), and para-terephthaloyl dichloride (machine translation; [0050]; 
Component 
mol%
Molecular Weight (g/mol)
wt%
3,4'-diaminodiphenyl ether
50
200.24  
65
paraphenylenediamine
50
108.144
35




The instant specification discloses that the method for manufacturing the para-copolymerized aromatic polyamide comprises: copolymerizing para- phenylenediamine [0069], 3,4'-oxydiphenylenediamine diamine [0069], and para-terephthaloyl dichloride [0069], and wherein the weight proportion of 3,4'-oxydiphenylenediamine diamine is 50 wt% of the entire diamine component [0069].
Since modified Iida discloses a similar method of manufacturing the para-copolymerized aromatic polyamide with respect to the instant specification, a substantially identical para-copolymerized aromatic polyamide would be expected to include wherein the number-average molecular weight of the para-copolymerized aromatic polyamide is 10,000 to 150,000.
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the para-copolymerized aromatic polyamide of modified Iida to have the claimed number-average molecular weight because the para-copolymerized aromatic polyamide of modified Iida and the para-copolymerized aromatic polyamide of the instant specification were 
Regarding claim 16, modified Iida discloses all the limitations of the film above and further discloses that the method for manufacturing the para-copolymerized aromatic polyamide comprises: copolymerizing para- phenylenediamine (machine translation; [0050]; paraphenylenediamine), 3,4'-oxydiphenylenediamine diamine (machine translation; [0050]; 3,4'-diaminodiphenyl ether), and para-terephthaloyl dichloride (machine translation; [0050]; terephthalic acid chloride), and wherein the weight proportion of 3,4'-oxydiphenylenediamine diamine is 65 wt% of the entire diamine component (machine translation; [0050]; see table below):
Component 
mol%
Molecular Weight (g/mol)
wt%
3,4'-diaminodiphenyl ether
50
200.24  
65
paraphenylenediamine
50
108.144
35




The instant specification discloses that the method for manufacturing the para-copolymerized aromatic polyamide comprises: copolymerizing para- phenylenediamine [0069], 3,4'-oxydiphenylenediamine diamine [0069], and para-terephthaloyl dichloride [0069], and wherein the weight proportion of 3,4'-oxydiphenylenediamine diamine is 50 wt% of the entire diamine component [0069].
Since modified Iida discloses a similar method of manufacturing the para-copolymerized aromatic polyamide with respect to the instant specification, a substantially identical para-copolymerized aromatic polyamide would be expected to include wherein the number-average molecular weight of the para-copolymerized aromatic polyamide is 20,000 to 80,000.
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the para-copolymerized aromatic polyamide of modified Iida to have the claimed number-average molecular weight because the para-copolymerized aromatic polyamide of modified Iida and the para-copolymerized aromatic polyamide of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 17, modified Iida discloses all the limitations of the film above and further discloses that the method for manufacturing the para-copolymerized aromatic polyamide comprises: copolymerizing para- phenylenediamine (machine translation; [0050]; paraphenylenediamine), 3,4'-oxydiphenylenediamine diamine (machine translation; [0050]; 3,4'-diaminodiphenyl ether), and para-terephthaloyl dichloride (machine translation; [0050]; terephthalic acid chloride), and wherein the weight proportion of 3,4'-oxydiphenylenediamine diamine is 65 wt% of the entire diamine component (machine translation; [0050]; see table below):
Component 
mol%
Molecular Weight (g/mol)
wt%
3,4'-diaminodiphenyl ether
50
200.24  
65
paraphenylenediamine
50
108.144
35




The instant specification discloses that the method for manufacturing the para-copolymerized aromatic polyamide comprises: copolymerizing para- phenylenediamine [0069], 3,4'-oxydiphenylenediamine diamine [0069], and para-terephthaloyl dichloride [0069], and 
Since modified Iida discloses a similar method of manufacturing the para-copolymerized aromatic polyamide with respect to the instant specification, a substantially identical para-copolymerized aromatic polyamide would be expected to include wherein the intrinsic viscosity of the para-copolymerized aromatic polyamide is 1.5 to 2.6, as the intrinsic viscosity measured at 30°C for a solution in 98% concentrated sulfuric acid with a polymer concentration of 0.5 g/dl.
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the para-copolymerized aromatic polyamide of modified Iida to have the claimed intrinsic viscosity because the para-copolymerized aromatic polyamide of modified Iida and the para-copolymerized aromatic polyamide of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 18, modified Iida discloses all the limitations of the film above and further discloses wherein the particles are inorganic particles (machine translation; [0030]) because they are known particles suitable for the intended purpose of achieving hydrophobicity.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize inorganic particles for the particles of modified Iida as taught in Iida because they are known particles suitable for the intended purpose of achieving hydrophobicity and the skilled artisan would have a reasonable expectation of success in doing so.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724 

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759